Citation Nr: 1440843	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  14-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to March 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2013).  

The most recent VA examination in this case was conducted in May 2013.  Since that time VA treatment records dated through April 2014 and a private evaluation dated in May 2014 have been associated with the claims file.  These records suggest a worsening in the Veteran's PTSD.  In particular, a VA treatment note dated April 29, 2014, references the Veteran experiencing visual hallucinations of a man he killed while in service following him, as well as auditory hallucinations.  He also reported thoughts of suicide by jumping off the roof of his home, although he denied intent as suicide is contrary to his religious faith.  Additionally, a private evaluation dated in May 2014 noted that the Veteran forgets recent events, dates, and family member names, but did not indicate whether the memory impairment was the result of his PTSD or a non-service connected disorder affecting cognitive functioning.  The May 2013 VA examination indicates neither evidence of delusion or hallucinations, nor evidence of suicidal ideation or plan.  Thus, the more recent records suggest a potential worsening of the service-connected condition.  Furthermore, visual hallucination and suicidal thoughts were referenced in an August 2007 examination and in 2007 clinical treatment notes, six years prior to the May 2013 examination, but were not referenced by the May 2013 VA examiner.  2007 treatment records incorporated by the VA examiner do not show any such symptoms.  Therefore, it appears that the Veteran's report of hallucination has not been considered by the May 2013 examiner.  As the April 2014 VA treatment note indicates that a psychological symptom has recently resurfaced after being dormant for several years, and the May 2014 private evaluation indicates that the Veteran is now experiencing severe memory trouble, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected PTSD.    

On remand, the claims files should also be updated to include VA treatment records compiled since April 2014.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AOJ should also attempt to request any treatment records relevant to the Veteran's psychiatric condition from the private physician who produced the May 2014 evaluation.  38 C.F.R. § 3.159(c)(1) (2013).





Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records related to the Veteran's treatment of PTSD from the VA Medical Center in San Juan, Puerto Rico and all associated outpatient clinics, dated from April 29, 2014 to the present.  If, after continued efforts to obtain them, the AOJ determines that they do not exist or further efforts to obtain them would be futile, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  After obtaining the appropriate authorization, contact Dr. M., the physician who produced the May 2014 private medical evaluation, and request any records related to the Veteran's psychiatric condition.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If these records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

3.  Thereafter, schedule the Veteran for a psychiatric examination by an appropriate examiner, to determine the current severity and manifestations of the Veteran's PTSD, including whether visual hallucinations or impaired memory are associated manifestations.  The complete record must be made available to and reviewed by the examiner in connection with the examination, to include the indications of hallucinations and suicidal ideation in the 2007 VA and 2014 treatment records and the May 2014 private physician's report, summarized above.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail including providing a Global Assessment of Functioning (GAF) score.  

The examiner should specify all symptomatology which is attributable to the Veteran's service-connected PTSD, and that which is attributable to any other disability or disorder affecting cognitive functioning.  If the examiner cannot determine whether a symptom is attributable to the Veteran's service-connected PTSD or another disability or disorder, he or she must indicate this fact in the report.  

4.  After completing all of the above development, readjudicate the issue of entitlement to an initial disability evaluation in excess of 70 percent for PTSD.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



